UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MELVIN M. HENSON,                                     )
                                                      )
                       Petitioner,                    )
                                                      )
                       v.                             ) Civil Action No. 09-0800 (RMC)
                                                      )
UNITED STATES PAROLE COMMISSION,                      )
                                                      )
                       Respondent.                    )


                                  MEMORANDUM OPINION

               Petitioner Melvin M. Henson petitioned for a writ of habeas corpus because the

United States Parole Commission allegedly executed a parole violator warrant more than 11

years after it was issued and then failed to provide timely probable cause and parole revocation

hearings. In opposing the petition, the United States asserts that the claim is in effect moot

because Mr. Henson has been given said hearings and has not “shown any prejudice from the

slight delay in providing the hearings.” United States’ Opposition to Petitioner’s Petition for a

Writ of Habeas Corpus [Dkt. # 9] at 1. By Order of June 24, 2009 [Dkt. # 10], the Court

directed Mr. Henson to respond to the United States’s opposition no later than July 30, 2009, and

advised of the consequences if he did not. Mr. Henson has neither responded nor sought

additional time to do so. The Court therefore treats the United States’s documented opposition to

the habeas petition as conceded and finds no basis for issuing the writ. A separate Order

accompanies this Memorandum.

                                                      _______s/s________________
                                                      Rosemary M. Collyer
                                                      United States District Judge
Date: August 13, 2009